8DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group III, originally claims 103-110, in the reply filed on 12/19/21 is acknowledged, including amendment to claim 103 to indicate SEQ ID NO:4 is the elected peptide species for Group III.
Also acknowledged is Applicant’s presentation of those Group III claims with further amendments including new claims 111-118.
As indicated in the 8/6/21 Restriction Requirement, linking claims 89, 90 and 91 are examined with the elected Group III, this notwithstanding the “withdrawn” designation in the 12/19/21 claim set. 
Claims 72 and 92-102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/19/21.
Applicant 12/19/21 election did not respond to the additional species election requirements pertaining to species of ion (this moot given cancellation of claim 109 and withdrawn upon reconsideration notwithstanding Applicant’s 6/21/22 Remarks page 8) nor the additional species election for surgical procedure.  In a telephone interview to Applicant Attorney Constantine Linnik on 1/10/22, Attorney Linnik elected endoscopic mucosal resection (EMR) (telephonic interview summary provided with 1/31/22 Non-final Office action).

Claim Status
Claims 72, 92-97, 99-103, 105-108, 110-114, 116-123 are pending.   
Claims 1-71, 73-91, 98, 104, 109, 115 are cancelled.
Claims 72, 92-97, 99-102 are withdrawn as being directed to a non-elected invention(s).
Claims 103, 105-108, 110-114, 116-123 are pending and under examination, based on the elected Group III.
Claims 103, 105-108, 110-114, 116-123 are rejected. 

Priority
The instant application, filed 11/11/2019 is a division of 14773262, filed 09/04/2015, now abandoned and having 1 RCE-type filing therein
14773262 is a national stage entry of PCT/IB2014/059496, International Filing Date: 03/06/2014
PCT/IB2014/059496 Claims Priority from Provisional Application 61773359, filed 03/06/2013.

The previous statement of lack of benefit of priority is withdrawn based on applicant’s amendments to claim 103.

Information Disclosure Statement
The Examiner has considered the references provided in the 6/21/22 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Claim Rejections - 35 USC § 112 - Indefiniteness
Response to Arguments

Applicant’s arguments, see page 8, filed 6/21/22, and substantial claim amendments, with respect to the indefiniteness rejection(s) of claim(s) 91, 103, 105-108, 110, 112, 113, 114 and 118 under 35 USC 112/2 or (b) have been fully considered and are persuasive based on the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim amendments.

Claims 103, 105-108, 110-114, 116-123 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially absent” in claim 103 is a relative term which renders the claim indefinite. The term “substantially absent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarity is further confounded by the later reference to the gelled state when one or more ions is or becomes present above “a threshold level”, this followed by “about” before 1 millimole of particular ions. It is unclear whether what subsequently is referred to indicates the threshold level, or there is some other threshold level of different ions required, and how this relates to the alternative for the ungelled state, when the “one or more particular ions” are “substantially absent”. 
In the latter regard, “one or more particular ions” is unclear because one skilled in the art does not know what these ions are.
Claim 103 also is confusing because it refers to “a site” on line 3, “the site” on line 6 (newly added), “the surgical site” on line 8 (lines 7 and 8 also reciting “the gelled state” although “a gelled state” is first introduced later in the claim), and “the site” in the last claim paragraph. It is unclear if all of these are the same site, or if there is a subsite within a larger site, such as where the exudative bleeding occurs or its secondary hemorrhage is reduced.
Claims 105-108, 110-114, 116-123 are rejected as depending from claim 103 on the above bases.
Claim 105 is rejected because it is unclear whether its “a site” refers back to any site of claim 103, in which case that needs to be clarified.  It this refers to a new site, this needs to be properly differentiated.
Additionally, claim 105 depends from highly amended claim 103 and claims that claim 103 comprises applying the composition to a site of the surgical procedure prior to the surgical procedure.   First, the metes and bounds of “the surgical procedure” are not clear because reaching the surgical area endoscopically or laproscopically, in order to reach the site and make the ‘prior’ application of the composition, can be considered to be part of a surgical procedure.  Second, if the composition prevents bleeding, then it appears that there would not be intra-operative exudative bleeding, but if a later step of the surgical procedure caused such bleeding, it would appear that the prior application of the composition was not effective in preventing this, that is, the step of claim 105 was unrelated to both the intra-operative exudative bleeding and to the claim 103 objective of reducing secondary hemorrhage after the claimed procedure.  Overall the purpose of claim 105 as now claimed appears not relevant to the instant claim 103 limitations, leading to confusion about what is being claimed and it real potential effect.
As to claim 107, it is unclear how this step of removing is part of claim 103’s stated steps rather than being a further step. There are no removing steps in claim 103.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 107, 111 and 119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 107 has been amended to state that claim 103 comprises a step of removing excess liquid and gel from the site of the surgical procedure without causing bleeding or resumption of bleeding.
The examiner has searched the corresponding PGPUB and found no support for what is claimed.  The uses of “excess” and “remove” or “removing” in the specification do not refer to removing liquid and gel from the site of the surgical procedure without causing bleeding or resumption of bleeding, such bleeding interpreted to mean bleeding during the procedure rather than secondary bleeding (secondary bleeding being a focus and claim 103 and elsewhere specifically stated when claimed).  See paragraphs 135, 283, 311, which also do not refer specifically to removing liquid.  Nor has the examiner found support in the original claims.
Based on the above, claim 107 includes new matter for which applicant was not in possession at the time of filing the application.
Claim 111 has been amended to state that the patient of the method of claim 103 has one or more anti-coagulants in said patient’s system or lacks a functioning coagulation mechanism, during or after prior to the surgery.  Lacking is interpreted to be without entirely.
The examiner has searched the corresponding PGPUB and found no support for the patient lacking a functioning coagulation mechanism, during or after prior to the surgery. Nor has the examiner found support in the original claims.  
  Based on the above, claim 111 includes new matter for which applicant was not in possession at the time of filing the application.
New claim 119 includes applying the peptide solution one or more additional times at or near the surgical site… .
The examiner has searched the corresponding PGPUB and found no support for applying the peptide solution one or more additional times  near the surgical site. Nor has the examiner found support in the original claims.  The closest support was found in para 146, which however referred only to placing a nozzle fixed to the pre-filled syringe in close proximity to one or more bleeding sites, such as for a subject undergoing a surgical procedure.  This does not properly support what is claimed because it does not indicate whether the action exerted on the syringe deposits/administers the peptide composition near or directly onto the surgical site.
Based on the above, claim 119 includes new matter for which applicant was not in possession at the time of filing the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 103, 106, 110, 111, 112, 116, 117, and 119 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Masuhara et al., Ann Thorac Cardiovasc Surg, 18(5):444-451,2012, first published online 9/14/2012, cited in 2/12/20 IDS, copy provided, 8 pages (Masuhara).
This rejection is directed to the claims beyond the elected surgical procedure.
Claim 103 is directed to a method of reducing secondary hemorrhage after an endoscopic or laparoscopic surgical procedure on a human patient at a site exhibiting intra-operative exudative bleeding that includes a damaged portion of an internal organ or tissue, the method comprising steps of:
1a. prior to or during the surgical procedure, endoscopically or laparoscopically applying a liquid composition to the site;
1b. permitting the composition to remain in the site for a time sufficient for the solution to transition to the gelled state, thereby reducing secondary hemorrhage after the surgical procedure on a human patient;
2. performing at least part of the surgical procedure while the composition is in the gelled state at the surgical site;
a. wherein the composition comprises a synthetic, transparent peptide solution comprising 1% to 3% (w/v) of a peptide having the amino acid sequence as set forth in SEQ ID NO:4, this being RADARADARADARADA,
b. wherein the peptide solution is characterized by an ability to transition between two states: an ungelled state when one or more particular ions is substantially absent, and a gelled state when one or more ions is or becomes present at or above a threshold level, wherein the one or more ions are K or Na within about 1 to 10 millimoles, or wherein the peptide solution is exposed to a pH within the range of about 6 to about 8; 
c. wherein the surgical procedure is selected from the group consisting of coronary artery bypass graft (CABG), hepatectomy, pure laparoscopic hepatectomy (PLH), endoscopic mucosal resection (EMR), endoscopic sub mucosal dissection (ESD), thoracoscopic partial lung-resection, lymph node dissection, vascular exfoliation, open partial nephrectomy, laparoscopic partial nephrectomy, aorta replacement and orthopedic bone surgery.

The examiner notes that for purpose of logical flow he has moved the last claim 103 phrase forward before the performing step and after the applying step, the logic being that in the gelled state the composition would be hemostatic and that this would occur shortly after exposure to tissue of the human subject having the ions and/or pH of the claim, and thereby would gel. It is a curious result of the variations of what is claimed that if the composition is applied prior to the surgical procedure per se (interpreting the surgical procedure to occur after entry of the laparoscope, endoscope or syringe that applies the composition, so that the steps including applying prior to such procedure is NOT be part of the surgical procedure…), the exhibited exudative bleeding required by the claim would still need to occur, inferring an ineffectiveness of the prior composition application and/or a need to apply a second amount of composition to stop such bleeding, since it would appear that once formed the first-applied gel would not migrate to the site of such later-formed exudative bleeding.

 “At a site exhibiting intra-operative exudative bleeding that includes a damaged portion of an internal organ or tissue” is interpreted to mean a surgical site that comprises any damaged portion thereof, the damage having been or being caused by a disease, an injury, or the surgical procedure itself, e.g., an incision as part of the surgical procedure, where exudative bleeding, this defined as a low pressure oozing type bleeding (as opposed to gushing arterial bleeding), occurs at least to a de minimis extent during the operation, this also interpreted as synonymous with “minor bleeding”.
“Permitting the composition to remain in the site for a time sufficient for the solution to transition to the gelled state” is interpreted to mean waiting a period of time for the peptide solution to gel before proceeding with other steps of the operation at the site of applying (other steps including taking any action to remove the solution).

Masuhara teaches the same RADA-16 compound as instant SEQ ID NO:4, identified in Masuhara as TDM-621 and obtained from the instant assignee, 3-D Matrix, see Figs. 2 and 4 and Disclosure Statement on page 7, and focuses on applying this compound to oozing type bleeding, as opposed to gushing type bleeding, during aortic surgeries to rabbits and beagle dogs and for cardiovascular surgery in human subjects, article in general and particularly page 4, Target hemostasis sites.
Masuhara teaches applying the TDM-621 during the surgical procedure for the human subjects, before administering protamine sulfate, and impliedly before completing the joining of the cut vessels, pages 4-6.  Masuhara teaches that the application of the TDM-621 was 100% effective for the secondary endpoint of post-operative after bleeding, which is synonymous with the claimed “secondary hemorrhage after an endoscopic or laparoscopic surgical procedure.”  
Masuhara also teaches the forming of the gel in accordance with the claimed requirement for ions or pH as follows, “External chemical environments that promote the self-assembly of TDM- 621 include a pH in the vicinity of the isoelectric point (around pH 7) and the presence of a low-concentration (about several millimoles) of univalent alkali metal ions (Na+, K+).”
Masuhara also teaches applying the TDM-621 in the claimed range, 2% for the rabbit model, 2.5% for the beagle model, and for the human subjects between 0.5 and 3 mL of an unspecified concentration.
Collectively these teachings meet steps 1a, 1b and 2 of claim 103.
The examiner notes that the number of patients and surgeries in Masuhara matches those in the instant application for the Clinical Study beginning at para 212. In the specification the dosage applied is 2.5%, which is the same as Masuhara applied for the beagles and falls within the range of claim 103.  There is no evidence of record to indicate that the surgeries conducted by Masuhara were under the supervision and control of the inventors, nor whether Masuhara and co-authors continued to use TDM-621 following the experiments reported, which were stated to be conducted in 2010 and 2011, see MPEP 2133.03 in general and MPEP 2133.03(3)(5) in particular, the latter stating in part, “Once a period of experimental activity has ended and supervision and control has been relinquished by an inventor without any restraints on subsequent use of an invention, an unrestricted subsequent use of the invention is a pre-AIA  35 U.S.C. 102(b)  bar. In re Blaisdell, 242 F.2d 779, 784, 113 USPQ 289, 293 (CCPA 1957).”
Based on the teachings of Masuhara, Masuhara anticipates claim 103, and also claims 106, 110, 111 (heparin sulfate having been administered during the procedure on humans), 112, 116, 117, and 119.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 6/21/22, with respect to the rejection(s) of claim(s) 89-91 under Ellis-Behnke have been fully considered and are persuasive, this rejection moot based on cancellation of these claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s substantial amendments to claim 103, see above rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	
1. 	Claims 103, 110, 112, 116 and 117 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lepilliez et al., Endoscopy 2008 40:806-810, supplied in 2/12/2020 IDS (Lepilliez), in view of Ellis-Benkhe et al., Nanomedicine: Nanotechnology, Biology, and Medicine 2 (2006) 207– 215 (EBK), as evidenced by Romano et al., HPB Surgery, Volume 2012, Article ID 169351, 12 pages (Romano) and Chris Higgins, 2004, 8 pages downloaded from www.acutecaretesting.org (Higgins).

Claim 103 is directed to a method of reducing secondary hemorrhage after an endoscopic or laparoscopic surgical procedure on a human patient at a site exhibiting intra-operative exudative bleeding that includes a damaged portion of an internal organ or tissue, the method comprising steps of:
1a. prior to or during the surgical procedure, endoscopically or laparoscopically applying a liquid composition to the site;
1b. permitting the composition to remain in the site for a time sufficient for the solution to transition to the gelled state, thereby reducing secondary hemorrhage after the surgical procedure on a human patient;
2. performing at least part of the surgical procedure while the composition is in the gelled state at the surgical site;
a. wherein the composition comprises a synthetic, transparent peptide solution comprising 1% to 3% (w/v) of a peptide having the amino acid sequence as set forth in SEQ ID NO:4, this being RADARADARADARADA,
b. wherein the peptide solution is characterized by an ability to transition between two states: an ungelled state when one or more particular ions is substantially absent, and a gelled state when one or more ions is or becomes present at or above a threshold level, wherein the one or more ions are K or Na within about 1 to 10 millimoles, or wherein the peptide solution is exposed to a pH within the range of about 6 to about 8; 
c. wherein the surgical procedure is selected from the group consisting of coronary artery bypass graft (CABG), hepatectomy, pure laparoscopic hepatectomy (PLH), endoscopic mucosal resection (EMR), endoscopic sub mucosal dissection (ESD), thoracoscopic partial lung-resection, lymph node dissection, vascular exfoliation, open partial nephrectomy, laparoscopic partial nephrectomy, aorta replacement and orthopedic bone surgery.

The examiner notes that for purpose of logical flow he has moved the last claim 103 phrase forward before the performing step and after the applying step, the logic being that in the gelled state the composition would be hemostatic and that this would occur shortly after exposure to tissue of the human subject having the ions and/or pH of the claim, and thereby would gel. It is a curious result of the variations of what is claimed that if the composition is applied prior to the surgical procedure per se (interpreting the surgical procedure to occur after entry of the laparoscope, endoscope or syringe that applies the composition, so that the steps including applying prior to such procedure is NOT be part of the surgical procedure), the exhibited exudative bleeding required by the claim would still need to occur, inferring an ineffectiveness of the prior composition application and/or a need to apply a second amount of composition to stop such bleeding, since it would appear that once formed the first-applied gel would not migrate to the site of such later-formed exudative bleeding.

 “At a site exhibiting intra-operative exudative bleeding that includes a damaged portion of an internal organ or tissue” is interpreted to mean a surgical site that comprises any damaged portion thereof, the damage having been or being caused by a disease, an injury, or the surgical procedure itself, e.g., an incision as part of the surgical procedure, where exudative bleeding, this defined as a low pressure oozing type bleeding (also by some referred to as diffuse or minor bleeding, as opposed to gushing arterial bleeding), occurs at least to a de minimis extent during the operation.
“Permitting the composition to remain in the site for a time sufficient for the solution to transition to the gelled state” is interpreted to mean waiting a period of time for the peptide solution to gel before proceeding with other steps of the operation at the site of applying (other steps including taking any action to remove the solution).

Lepilliez teaches that endoscopic mucosal resection (EMR) is used for endoscopic resection of sporadic duodenal adenoma (SDA), and concluded that this endoscopic resection “is an efficient and acceptably safe technique for treating SDA”, page 806.  Lepilliez teaches that during its EMR procedures by experienced surgeons hemostasis was performed for “intraprocedural” bleeding either using an epinephrine injection, clipping with hemoclips, or monopolar electrocoagulation, page 807.  The clear implication of “intraprocedural” is that some surgical procedure was performed after addressing bleeding. When bleeding occurred after the EMR “it was defined as “delayed” bleeding and a second-look endoscopy was then performed for hemostasis. Id. Prophylaxis for such bleeding was done using either argon plasma coagulation (APC) or by primary closure of the resection site using hemoclips.  Id.
Such delayed bleeding occurred following five EMR procedures, representing 11.6% of the procedures, and occurred within 10 hours, page 808. Applicant’s “secondary hemorrhage” – which per the specification paras 338 and 339 of the corresponding PGPUB can be evaluated as early as postoperative Day 1, is interpreted to be synonymous with Lepilliez’ s delayed bleeding (a late afternoon surgery plus 10 hours would have been evaluated during postoperative Day 1).
On page 810 Lepilliez concludes, “Evolving devices and techniques that will permit not only resection but also hemostasis and closure of the resection site will certainly lead to important improvements in this technique in the future, and duodenal EMR, like other complex endoscopic therapies, will be increasingly considered to be an endoluminal surgical procedure.”
Although Lepilliez hemostatic methods and suggests improvements thereto, and teaches about delayed bleeding as it occurred in its procedures, it does not teach administering the claimed SEQ ID NO:4 to the site exhibiting intra-operative exudative bleeding for the purpose of reducing secondary hemorrhage after such an endoscopic or laparoscopic surgical procedure on a human patient, nor the limitations regarding ions or pH.
EBK teaches and vividly demonstrates the highly effective hemostatic properties and capabilities of the same RADA-16 as claim 103’s SEQ ID NO:4, see Abstract, Figs. 1-3. In Figure 3 sagittal and transverse cuts to rat liver were made, resulting in reported profuse bleeding that nonetheless was stopped rapidly by administering 1%-4% solutions of NHS (which per page 210 is RADA-16). Per Fig. 3 legend, the bleeding of the sagittal cut completely stopped in 8.6 seconds, compared to 90 seconds for cauterization, and 301 second for saline irrigation, and the bleeding of the transverse cut ceased within 10-11 seconds using any of the 2-4% solutions. This overall demonstrates much superior results compared with the cauterization approach often used in surgeries.
EBK teaches that its method to stop bleeding based on self-assembly at the nanoscale “results in the formation of a nanofiber barrier that stops bleeding in any wet ionic environment in the body,” encompassing and rendering obvious claim 103’s particular ‘threshold ion’ potassium/sodium range limitations, the latter obtainable by routine optimization given the broader teachings of EBK in this regard.
As to the alternative limitation “or wherein the peptide solution is exposed to a pH within the range of about 6 to about 8,” the Higgins evidentiary reference teaches that the blood pH needed for normal cell metabolism has very narrow limits, 7.35 to 7.45, and that survival is rare if blood pH falls below 6.8 or above 7.8, so any organ receiving blood flow would reasonably be expected to have pH within the alternative limitation’s range.
EBK teaches that profuse bleeding was observed for these liver cut experiments, but does not specifically teach that there also was diffuse, exudative or oozing type bleeding.
However, Romano teaches that blood loss “has a central role in liver surgery and different strategies to minimize it are a key to improve these results,” page 1 in Introduction.  On page 6, section 2.2.12, Romano differentiates hemostasis approaches for vessels over and under 1 mm in diameter.  For the latter, Romano teaches these are an important concern “ firstly because the continuous bleeding from the little vessels in the parenchyma represents a considerable part of the intraoperative blood loss, and secondly because it makes it hard for the surgeon to visualize the surgical field.” Id. This type of bleeding, due to the tearing of small vessels, “causes oozing from the cut surface,” so falls within the claim’s “site exhibiting intra-operative exudative bleeding that includes a damaged portion of an internal organ or tissue.”  Id.  Romano continues in this section that hemostasis for such type of bleeding can be achieved with normal monopolar or bipolar electrocoagulator, this better if equipped with saline irrigation, or an Argon Beam Coagulator. Id.  This strongly suggests that Lepilliez’ s use of electrocoagulation during the surgery is for exudative/oozing bleeding.
Thus, firstly, based on these teachings of Romano, one of ordinary skill in the art, considering the experiments of EBK on the liver using RADA-16, would have understood that the bleeding of such liver cuts included the oozing type across the cut surface, notwithstanding EBK’s focus on the more apparent gushing type bleeding from larger vessels.  That the RADA-16 administration stopped the bleeding would have indicated to such person of ordinary skill in the art that such RADA-16 administration effectively treated both the gushing type and the exudative/oozing type of bleeding from the liver cuts, and that such RADA-16 administration was clearly more effective than the cauterization.
Given EBK’s strikingly effective result on both gushing and exudative/oozing bleeding, and Lepilliez’ s understanding and expectation that new hemostasis techniques would lead to improvements, and also its teaching of dealing with bleeding intraprocedurally, it would have been obvious to one of ordinary skill in the art to select RADA-16 solutions in the same concentration as used by EBK for controlling exudative bleeding during a laparoscopic or endoscopic EMR procedure and also performing at least part of the surgical procedure while the composition is in the gelled state in the surgical site. The rationale is improving a known procedure by selecting a known hemostatic agent shown to be highly effective for a surgical procedure known to need to address intraoperative bleeding, this bleeding including exudative bleeding (supported by Lepilliez’ s use of electrocauterization in view of Romano’s teachings of such use for exudative/oozing bleeding).
Given the highly effective hemostasis using RADA-16 demonstrated by EBK, there would have been a reasonable expectation of success for stopping exudative bleeding during the surgery.  Further, given that following another experiment in EBK, applying 3% RADA-16 to adult rat left lateral liver lobes after a 4 mm hole punch puncture, this achieving hemostasis within 10 seconds, Figure 4, B, versus more than 60 seconds for heat cautery, the RADA-16 treated animals were allowed to survive for as long as 6 months, and there was no detrimental effect on tissues, page 213 left column. Based on Romano, such punch puncture resulted in exudative bleeding, this clearly stopped more effectively with RADA-16 than any other approach evaluated, and the survival for as long as 6 months strongly suggests that the RADA-16 administration was effective to reduce secondary hemorrhage (otherwise there would have been earlier mortalities).
Given its much greater effectiveness for a variety of wound types evaluated in EBK, including in comparison to cauterization, there would have been a reasonable expectation of success to achieve what is claimed in claim 103.
Accordingly, claim 103 would have been obvious.
Claim 110 would have been obvious considering that a late afternoon surgery followed up 10 hours later meets claim 110’s one day after the surgical procedure.
Claim 112 would have been obvious because all of the cited references are silent regarding the applying of fibrin glue, so there is a reasonable basis to conclude fibrin glue was not applied nor considered for application.
Claim 116 would have been obvious because Lepilliez teaches that endoscopic mucosal resection (EMR).
Claim 117 would have been obvious because all of the cited references are silent regarding mechanically applied pressure, so there is a reasonable basis to conclude mechanically applied pressure was not applied nor considered for application.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 6/21/22, and substantial claim amendments, with respect to the rejection(s) of claim(s) 102, 105-107 and 111-117 under 35 USC 103 under Ellis-Behnke in view of Bourke have been fully considered and are persuasive based on the claim amendments (and not the “TSM” nor reasonable expectation of success arguments) .  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references set forth above.

2. 	Claims 105-107, 111-114, 116 and 117 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lepilliez et al., Endoscopy 2008’ 40:806-810, supplied in 2/12/2020 IDS (Lepilliez), in view of Ellis-Benkhe et al., Nanomedicine: Nanotechnology, Biology, and Medicine 2 (2006) 207– 215 (EBK), as evidenced by Romano et al., HPB Surgery, Volume 2012, Article ID 169351, 12 pages (Romano) and Chris Higgins, 2004, 8 pages downloaded from www.acutecaretesting.org (Higgins), as applied to claim 103, and further in view of US 2007/0203062, published 8/30/2007, Rutledge Ellis-Behnke et al. (EBPP).
The teachings of Lepilliez in view of EBK as evidenced by Romano and Higgins as it is relevant to claim 103, rejected above, are given previously in this office action and are fully incorporated here.
Para 104 of EBPP teaches that the material, i.e., RADA-16 liquid solution, may be applied before during or after surgery, rendering obvious claims 105 and 114.
The bleeding in EBPP’s example 3, the experiments therein also regarding the liver having various degrees of bleeding, supports and suggests that bleeding during the surgical procedure, before the endoscope or laparoscope is removed from the surgical site, would be stopped by application of RADA-16 within the claimed concentration ranges. Claim 106, wherein the site is bleeding during or after the surgical procedure and before the endoscope or laparoscope is removed from the surgical site, therefore would have been obvious to one of ordinary skill in the art at the time of the alleged invention.
Claim 107 is directed to the method of claim 103 comprising a step of removing excess liquid and gel from the site of the surgical procedure without causing bleeding or resumption of bleeding.  For the instant rejection this is interpreted to mean removal of any amount of liquid or gelled RADA-16 that is deemed by the surgeon to no longer be needed.
EBPP para 127 teaches that its compositions (focused elsewhere on RADA-16) can be removed from a site of application (e.g., a bleeding vessel) at any time, or alternatively the physician may wish to allow them to remain to promote wound healing.  Para 129 teaches that the scaffold (i.e., the formed gel) can be removed after hemostasis is achieved, and that based on its studies the removal of all or part of the scaffold can be removed without damaging the underlying tissue.  Accordingly, based on these additional teachings of EBPP, one of ordinary skill in the art would reasonably expect that removing a RADA-16 formed gel during a surgery such as taught in Lepilliez by a skilled surgeon would meet the conditions of claim 107, that is, without causing bleeding of the underlying tissue, where hemostasis has already been achieved.
Accordingly claim 107 would have been obvious.
Claim 111 depends from claim 103 and has been amended to state that the patient of the method of claim 103 has one or more anti-coagulants in said patient’s system or lacks a functioning coagulation mechanism, during or after prior to the surgery.  
EBPP para 139 teaches that among individuals who have an increased risk of bleeding and who may be treated for prevention of bleeding with the EBPP compositions are patients who are receiving anticoagulant therapy.  These individuals form a specifically identified patient subpopulation.  Claim 111 would have been obvious based on this identifying and other teachings of EBPP because such individuals would have been dosed with an anti-coagulant, based on the statement that they are receiving anticoagulant therapy, and based on the overall disclosures of EBPP these individuals also reasonably would have been subjects for any needed surgeries including those clearly taught to be done endoscopically or laparoscopically, see claims 1, 14, 15, 22, 23, 26, and paras 125, 126, 150 and 160. This is at least because the same hemostatic solutions are taught for both purposes – to stop bleeding in this patient subpopulation and during and after surgeries, and would reasonably be expected to perform the same or similarly in each circumstance and in the combined circumstance. Para 142 further reinforces to one skilled in the art that the RADA-16 compositions would be effective even for an individual who has received an anticoagulant such as warfarin or heparin.  There would have been a reasonable expectation of success given the examples’ teachings of higher concentrations, within the instantly claimed range, being more effective than lower concentrations (thus a predictable dose/response relationship).
Accordingly claim 111 would have been obvious.
EBPP teaches and exemplifies stopping bleeding without fibrin glue, see Examples 1-3, so claim 112 would have been obvious. This is further supported by para 59’s statement that its compositions can be used instead of fibrin sealants.
EBPP, para 59, also teaches that its compositions can be used in combination with fibrin sealants, as well as with other known listed hemostatic agents. It would have been obvious to combine two or more compounds or compositions having the same hemostatic function, see MPE 2144.06. Accordingly, claim 113 would have been obvious.
Claim 116 would have been obvious because EBPP clearly teaches using the RADA-16 solutions to stop bleeding, including for endoscopic surgical procedures, see claim 26, paras 125, 126, and 150.
Claim 117 would have been obvious because EBPP’s Examples 1-3 clearly teach its RADA-16 solutions are capable and do stop bleeding in multiple surgeries of differing degrees of bleeding wherein no additional pressure is required to stop bleeding.

3. 	Claim 108 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Lepilliez et al., Endoscopy 2008’ 40:806-810, supplied in 2/12/2020 IDS (Lepilliez), in view of Ellis-Benkhe et al., Nanomedicine: Nanotechnology, Biology, and Medicine 2 (2006) 207– 215 (EBK), as evidenced by Romano et al., HPB Surgery, Volume 2012, Article ID 169351, 12 pages (Romano) and Chris Higgins, 2004, 8 pages downloaded from www.acutecaretesting.org (Higgins), as applied to claim 103, further in view of US 2007/0203062, published 8/30/2007, Rutledge Ellis-Behnke et al. (EBPP) as applied to claim 107, and further in view of Spotnitz and Burks, TRANSFUSION Volume 48, July 2008, pp. 1502-1516 (Spotnitz, provided in 2/12/20 IDS) and Technical Section Technical Tips, Ann R Coll Surg Engl 2009; 91: 266–267 (TT).
The teachings of Lepilliez and EBK as evidenced by Romano and Higgins as they are relevant to claim 103, rejected above, and also including EBPP as to claim 107, are given previously in this office action and are fully incorporated here.
Claim 108 depends from claim 103 and states “comprising removing the composition from the site by washing the site with water.”
Neither Lepilliez nor EBK explicitly teach claim 108’s removing the composition from the site by washing the site with water. EBPP per above does teach removal of its material but not by washing the site with water.
Spotnitz teaches that hemostats, sealants and adhesives are components of the surgical toolbox, Title, and on page 1503 states that “the ideal hemostat, sealant, or adhesive … does not exist at present.”  Regarding training for proper use of known products, Spotnitz additionally teaches that “Not applying pressure widely or long enough to a bleeding site treated with such an adjunctive material or pulling the material off of a clotted site without gentle irrigation are just two of several ways in which failure can be assured.” Thus, as to removing any such product, Spotnitz teaches the importance of material removal with gentle irrigation in order to avoid or minimize failure. Spotnitz also teaches irrigating several different types of such products when removing them, page 1505 with saline, page 1506, but does not teach that water is used for such irrigation removals.
TT teaches that water is preferable over saline when conducting a surgery that may be associated with significant bleeding, stating on page 267, “water remains clear when in contact with blood, thus aiding the identification of individual bleeding small vessels (Figs 1 and 2). This effect is not observed with normal saline which gives a cloudy appearance. Furthermore, water has the theoretical benefits of tumour cell lysis by osmosis during the wash.”
Given the combined teachings of EBPP as to removing its gelled product (see claim 107 rejection above), Spotnitz’s teaching of the importance of irrigating when removing hemostatic products in general, and TT’s clear preference of using water rather than saline to maintain a clear field and also to aid in identifying bleeding vessels, it would have been obvious to select a water wash when removing the gelled product of EBPP.  There would have been a reasonable expectation of success given the range of degrees of removal encompassed by claims 107 and 109, and the additional methods of removal taught by EBPP would have been reasonably understood to also be available for use in conjunction with the water washing on an as-needed, as-appropriate basis.
Accordingly, claim 108 would have been obvious.

4. 	Claim 118 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lepilliez et al., Endoscopy 2008’ 40:806-810, supplied in 2/12/2020 IDS (Lepilliez), in view of Ellis-Benkhe et al., Nanomedicine: Nanotechnology, Biology, and Medicine 2 (2006) 207– 215 (EBK), as evidenced by Romano et al., HPB Surgery, Volume 2012, Article ID 169351, 12 pages (Romano) and Chris Higgins, 2004, 8 pages downloaded from www.acutecaretesting.org (Higgins), as applied to claim 103, further in view of US 2007/0203062, published 8/30/2007, Rutledge Ellis-Behnke et al. (EBPP) as applied to claim 106, and further in view of healthline Electrocauterization, 2 pages downloaded from the internet archive.com, dated June 8 2012 (Electro).
The teachings of Lepilliez and EBK as evidenced by Romano and Higgins as they are relevant to claim 103, rejected above, and also including EBPP as to claim 106, are given previously in this office action and are fully incorporated here.
Claim 118 depends from claim 106 and states, “wherein the bleeding is exudative bleeding caused by electrocauterization.”
Neither Lepilliez, EBK nor EBPP explicitly teach stopping exudative bleeding caused by electrocauterization.
Electro teaches that one side effect of electrocauterization is minimal bleeding, which is interpreted as being encompassed by exudative bleeding.
It would have been obvious, in view of the advantages of RADA-16 compositions, including the ease of application and the rapid cessation of bleeding in the multiple examples of EBPP, to stop bleeding caused by the noted damaging process of electrocauterization, potentially leading to minimal/exudative bleeding per Electro, by administering a RADA-16 solution per the teachings of EBPP.  This is based on applying a known solution to a recognized problem to improve a known procedure, EMR. There would have been a reasonable expectation of success given EBPP’s examples for a range of bleeding conditions.
Accordingly, claim 118 would have been obvious.

5. 	Claims 110, 120-123 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lepilliez et al., Endoscopy 2008’ 40:806-810, supplied in 2/12/2020 IDS (Lepilliez), in view of Ellis-Benkhe et al., Nanomedicine: Nanotechnology, Biology, and Medicine 2 (2006) 207– 215 (EBK), as evidenced by Romano et al., HPB Surgery, Volume 2012, Article ID 169351, 12 pages (Romano) and Chris Higgins, 2004, 8 pages downloaded from www.acutecaretesting.org (Higgins), as applied to claims 103 and 110, and further in view of M. J. Bourke, Gastroenterology & Hepatology Volume 7, Issue 12 December 2011, 814-817 (Bourke) and Kao et al., Arch Surg. 2011;146(6):690-696 (Kao).
The teachings of Lepilliez and EBK as evidenced by Romano and Higgins as they are relevant to claims 103 and 110, rejected above, are given previously in this office action and are fully incorporated here.
Claim 110 depends from claim 103 and states, “wherein the delayed post-operative bleeding is assessed one, three, five, and/or seven days after the endoscopic or laparoscopic surgical procedure.”  Claim 110 was rejected above based on evaluation within 24 hours, so meeting the one days after the surgical procedure alternative of the claim.
However, Lepilliez and EBK do not teach claim 110’s longer day-period limitations, nor those day-period limitations of claims 121-123.
Bourke defines significant post-endoscopic EMR bleeding as “bleeding that requires medical attention (ie, presentation to the emergency room and/or hospital admission),” and that this occurs in 5-7% of colonic EMR cases, page 814.  Bourke also teaches that 60% of these cases occur within the first 24 hours, and 90% occur within 48 hours of the procedure.  This teaching would make obvious assessing at days 1-3, depending on the time of the first surgical procedure (see analysis above regarding afternoon surgeries). This reinforces the rejection of claim 110 set forth above, and also makes obvious claims 120 and 121 on this combination of references.  This also suggests, given the existence of a remaining 10 percent of cases after 48 hours, of assessing at later days post-surgery, so that claim 122, wherein the secondary hemorrhage occurs at least seven days after the surgical procedure, could be envisioned for a small percentage of post-endoscopic EMR bleeding.  Albeit rare per Bourke as a percentage, one skilled in the art would reasonably assess at such a late day range, particularly if the symptoms of such bleeding were apparent, such as by hypotension and/or hemoglobin decrease, see page 815, and as such claim 123 also would have been within the range of what skilled person would have conceived, and as such would have been obvious.
Extending beyond the elected EMR, Kao teaches the occurrence of delayed bleeding in patients having had endoscopic excision of large colorectal polyps, Title, page 693. Four patients had delayed bleeding and presented from 5 to 12 days after the procedure, page 693, indicating a different time frame of post-operative bleeding for this procedure. This teaching makes obvious claims 110 and 120-123 for surgeries beyond the elected EMR.
There would have been a reasonable expectation of success in assessing secondary hemorrhage during any of these day-period ranges based on the clear teachings of how to assess patients, e.g., hypotension and/or hemoglobin decrease, and the awareness of the seriousness of such bleeding by those skilled in the art, as set forth both in Bourke and Kao.

6. 	Claim 119 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lepilliez et al., Endoscopy 2008’ 40:806-810, supplied in 2/12/2020 IDS (Lepilliez), in view of Ellis-Benkhe et al., Nanomedicine: Nanotechnology, Biology, and Medicine 2 (2006) 207– 215 (EBK), as evidenced by Romano et al., HPB Surgery, Volume 2012, Article ID 169351, 12 pages (Romano) and Chris Higgins, 2004, 8 pages downloaded from www.acutecaretesting.org (Higgins), as applied to claim 103, and further in view of US 2007/0203062, published 8/30/2007, Rutledge Ellis-Behnke et al. (EBPP) as applied to claim 107, and further in view of M. J. Bourke, Gastroenterology & Hepatology Volume 7, Issue 12 December 2011, 814-817 (Bourke) and Kao et al., Arch Surg. 2011;146(6):690-696 (Kao).
The teachings of Lepilliez and EBK as evidenced by Romano and Higgins as they are relevant to claim 103, rejected above, and further in view of EBPP as applied to claim 107, are given previously in this office action and are fully incorporated here.
Claim 119 is directed to the method of claim 107, comprising applying the peptide solution one or more additional times at or near the surgical site during the surgical procedure or after assessing the human patient on follow-up examination(s) for secondary exudative hemorrhage at the surgical site.
Neither Lepilliez, EBK nor EBPP explicitly teach applying the peptide solution one or more additional times as claimed.
However, both Bourke, for EMR, and Kao, for another endoscopic procedure, exemplify the need for assessing post-surgical bleeding, and the need for treating such bleeding by a second surgical procedure to stop that bleeding, see Bourke page 814, Kao page 693.  Therefore one of ordinary skill in the art would have reasonably understood that assessing any secondary hemorrhage on any of days 1, 3, 5 or 7, or after any of these days, would have been reasonable given the low percentage but significant risk of post-surgical bleeding for the indicated surgeries, the wider-field surgeries also appearing to have later-day assessments as possible days of finding bleeding, comparing Kao with Bourke, applying the claimed composition would have been a favorable choice given the highly effective results reported by EBK and EBPP, and there would have been a reasonable expectation of success because the signs of such post-operative bleeding were well known to clinicians, the availability of follow-up surgeries well established, and as noted the highly effective results reported by EBK and EBPP for the claimed composition in the claimed percentage concentrations.
Double Patenting
Response to Arguments
Applicant’s arguments, see page 11, filed 6/21/22, with respect to the non-obviousness double patenting rejection of claims 90 and 91 have been fully considered and are persuasive.  The non-obviousness double patenting rejection of claims 90 and 91 has been withdrawn as moot based at least on cancellation of these claims. 
 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-272-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/J. F./
Examiner, Art Unit 1658



                                                                                                                                                                                                        /FRED H REYNOLDS/Primary Examiner, Art Unit 1658